Exhibit 10.2

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO TIME AMERICA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SECURED CONVERTIBLE TERM NOTE

 

FOR VALUE RECEIVED, TIME AMERICA, INC., a Nevada corporation (the “Borrower”),
hereby promises to pay to LAURUS MASTER FUND, LTD., c/o Ironshore Corporate
Services Ltd., P.O. Box 1234 G.T., Queensgate House, South Church Street, Grand
Cayman, Cayman Islands, Fax: 345-949-9877 (the “Holder”) or its registered
assigns or successors in interest, on order, the sum of TWO MILLION DOLLARS
($2,000,000.00), together with any accrued and unpaid interest hereon, on
March 22, 2007 (the “Maturity Date”) if not sooner paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Borrower and the Holder (the “Purchase Agreement”).

 

The following terms shall apply to this Note:

 

ARTICLE I

INTEREST & AMORTIZATION

 

1.1                                 Interest Rate and Payment.  (a) Subject to
Sections 4.10 and 5.6 hereof, interest payable on this Note shall accrue at a
rate per annum (the “Interest Rate”) equal to the “prime rate” published in The
Wall Street Journal from time to time.  The prime rate shall be increased or
decreased as the case may be for each increase or decrease in the prime rate in
an amount equal to such increase or decrease in the prime rate; each change to
be effective as of the day of the change in such rate.  The Interest Rate shall
not be less than  four  percent (4%) unless the Company shall be in compliance
with Section 2.2 hereof.  If the Company has satisfied the requirements of 
Section 2.2 hereof, the Interest Rate will be subject to adjustment as set forth
in Section 1.1(b). In no event, however, shall the Interest Rate be less than
zero percent 0.0%).  Interest shall be payable monthly in arrears commencing on
April 1, 2004, on the first day of each consecutive calendar month thereafter
(each, a “Repayment Date”), and on the Maturity Date, whether by acceleration or
otherwise.

 

(b) On the last business day of each month hereafter until the Maturity Date
(each a “Determination Date”), the Interest Rate shall be adjusted: if (i) the
Company shall have registered

 

1

--------------------------------------------------------------------------------


 

the shares of the Company’s common stock underlying each of the conversion of
the Note and that certain warrant issued to Holder on a registration statement
declared effective by the Securities and Exchange Commission (the “SEC”), and
(ii) the volume weighted average price of the Common Stock as reported by
Bloomberg, L.P. on the Principal Market (as defined in Section 4.7 hereof) for
the five (5)  consecutive trading days immediately preceding a Determination
Date exceeds the then applicable Fixed Conversion Price, the Interest Rate for
the succeeding calendar month shall automatically be  reduced by the greater of 
(i) one percent  (1.0%) or (ii) two percent (2.0%)  if there is an effective
Registration Statement (as defined in the Registration Rights Agreement of even
date herewith), for each incremental twenty five percent (25%) increase in the
market price of the Common Stock above the then applicable Fixed Conversion
Price, provided, however, that in no event shall the Interest Rate exceed the
Interest Rate on the date hereof.  If the average closing price of the Common
Stock for the five (5) trading days immediately preceding the start of any such
month is below the then Fixed Conversion Price, the Interest Rate for any such
month will be reset to the “prime rate” published in The Wall Street Journal
from time to time.

 

1.2           Minimum Monthly Principal Payments. Amortizing payments of the
aggregate principal amount outstanding under this Note at any time  (the
“Principal Amount”) shall begin on June 1, 2004 and shall recur on the first
calendar day of each succeeding month thereafter until the Maturity Date (each,
an “Amortization Date”) as set forth in the table below:

 

Date

 

Principal Amount

 

6/1/04

 

 

$

30,000.00

 

71/04

 

 

$

30,000.00

 

8/1/04

 

 

$

30,000.00

 

9/1/04

 

 

$

30,000.00

 

10/1/04

 

 

$

30,000.00

 

11/1/04

 

 

$

30,000.00

 

12/1/04

 

 

$

30,000.00

 

1/1/05

 

 

$

30,000.00

 

2/1/05

 

 

$

30,000.00

 

3/1/05

 

 

$

50,000.00

 

4/1/05

 

 

$

50,000.00

 

5/1/05

 

 

$

50,000.00

 

6/1/05

 

 

$

72,083.34

 

7/1/05

 

 

$

72,083.34

 

8/1/05

 

 

$

72,083.34

 

9/1/05

 

 

$

72,083.34

 

10/1/05

 

 

$

72,083.34

 

11/1/05

 

 

$

72,083.34

 

12/1/05

 

 

$

72,083.34

 

1/1/06

 

 

$

72,083.34

 

2/1/06

 

 

$

72,083.34

 

3/1/06

 

 

$

72,083.34

 

4/1/06

 

 

$

72,083.34

 

5/1/06

 

 

$

72,083.34

 

6/1/06

 

 

$

72,083.34

 

7/1/06

 

 

$

72,083.34

 

8/1/06

 

 

$

72,083.34

 

9/1/06

 

 

$

72,083.34

 

10/1/06

 

 

$

72,083.34

 

11/1/06

 

 

$

72,083.34

 

12/1/06

 

 

$

94,166.68

 

1/1/07

 

 

$

94,166.68

 

2/1/07

 

 

$

94,166.68

 

 

2

--------------------------------------------------------------------------------


 

Subject to Section 3 below, beginning on the first Amortization Date, the
Borrower shall make monthly payments to the Holder on each Repayment Date, each
in the amount set forth above, together with any accrued and unpaid interest  to
date on such portion of the Principal Amount plus any and all other amounts
which are then owing under this Note but have not been paid (collectively, the
“Monthly Amount”).

 

ARTICLE II

CONVERSION REPAYMENT OPTION

 

2.1                                 (a) Payment of Monthly Amount in Cash or
Common Stock.  Subject to the terms hereof, the Holder shall have the sole
option to determine whether to elect to accept  payment of the Monthly Amount on
each Repayment Date either in cash or in shares of Common Stock (as defined in
the Purchase Agreement), or a combination of both.  Each month by the fifth
(5th) business day prior to each Amortization Date (the “Notice Date”), the
Holder  shall deliver to Borrower a written  notice in the form of Exhibit B
attached hereto electing to convert the Monthly Amount payable on the next
Repayment Date in either cash or Common Stock, or a combination of both (each, a
“Repayment Election Notice”).  If a Repayment Election Notice is not delivered
by  the Holder on or before  the applicable Notice Date for such Repayment Date,
then the Borrower shall pay the Monthly Amount due on such Repayment Date  in
cash.  Any portion of the Monthly Amount paid in cash on a Repayment Date, shall
be paid to the Holder an amount equal to 102% of  the principal portion of the
Monthly Amount due and owing to Holder on the Repayment Date.  If the Holder
converts  all or a portion of the Monthly Amount in shares of Common Stock, the
number of such shares to be issued by the Borrower to the Holder on such
Repayment Date shall be the number

 

3

--------------------------------------------------------------------------------


 

determined by dividing (x) the portion of the Monthly Amount to be paid in
shares of Common Stock, by (y) the then applicable Fixed Conversion Price.  For
purposes hereof, the initial “Fixed Conversion Price” means $1.17.

 

(b)           Monthly Amount Conversion Guidelines.  Subject to Sections
2.1(a),  2.2, and 3.2 hereof,  the Holder  shall  elect to convert  all or a
portion of the Monthly Amount due on each  Repayment Date in shares of Common
Stock if  the average closing price of the Common Stock as reported by
Bloomberg, L.P. on the Principal Market (as defined in Section 4.7 hereof) for
the five (5)  trading days immediately preceding such Repayment Date was
greater  than 110% of the Fixed Conversion Price.   Any part of the Monthly
Amount due on  a Repayment Date that the Holder  has not elected to convert into
shares of Common Stock shall be paid by the Borrower in cash on such Repayment
Date. Any part of the Monthly Amount due on such Repayment Date which the Holder
has  elected to convert  into shares of Common Stock but which must be paid in
cash (as a result of the closing price of the Common Stock on one or more of the
five (5) trading days immediately  preceding the applicable Repayment Date was
less than 110% of the Fixed Conversion Price) shall be paid  in cash at the rate
of 102% of the Monthly Amount otherwise due on the Repayment Date within three
(3) business days of the applicable Repayment Date.

 

2.2                                 No Effective Registration.  Notwithstanding
anything to the contrary herein and subject to applicable securities laws,  none
of  the Borrower’s  obligations to the Holder may be converted into Common Stock
unless (a) either (i) an effective current Registration Statement (as defined in
the Registration Rights Agreement) covering the shares of Common Stock to be
issued in connection with satisfaction of such obligations exists, or (ii) an
exemption from registration of the Common Stock is available to pursuant to Rule
144 of the Securities Act and (b) no  Event of Default hereunder exists and is
continuing, unless such Event of Default is cured within any applicable cure
period or  is otherwise waived in writing by the Holder in whole or in part at
the Holder’s option.

 

Any amounts  converted by the Holder  pursuant to this Section 2.2 shall be
deemed to constitute payments of outstanding principal applying to Monthly
Amounts for the remaining Repayment Dates in chronological order.

 

2.3                                 Optional Redemption in Cash.  The Borrower
will have the option of prepaying this Note (“Optional Redemption”) by paying to
the Holder a sum of money equal to one hundred fifteen percent (115%) of the
outstanding principal amount of this Note together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Note, the Security Agreement, or any Ancillary
Agreement  (as defined in the Security Agreement) (the “Redemption Amount”)
outstanding on the day written notice of redemption (the “Notice of Redemption”)
is given to the Holder. The Notice of Redemption shall specify the date for such
Optional Redemption (the “Redemption Payment Date”) which date shall be ten (10)
days after the date of the Notice of Redemption (the “Redemption Period”). A
Notice of Redemption shall not be effective with respect to any portion of this
Note for which the Holder has a pending

 

4

--------------------------------------------------------------------------------


 

election to convert pursuant to Section 3.1, or for conversions elected to be
made by the Holder pursuant to Section 3.1 during the Redemption Period.  The
Redemption Amount shall be determined as if such Holder’s conversion elections
had been completed immediately prior to the date of the Notice of Redemption. On
the Redemption Payment Date, the Redemption Amount must be paid in good funds to
the Holder.  In the event the Borrower fails to pay the Redemption Amount on the
Redemption Payment Date, then such Redemption Notice will be null and void.

 

ARTICLE III

CONVERSION RIGHTS

 

3.1.                              Holder’s Conversion Rights.  Subject to the
requirement of Section 2.1 (b) hereof,  the Holder shall have the right, but not
the obligation, to convert all or any portion of the then aggregate outstanding 
principal amount  of this Note, together with interest and fees due hereon, into
shares of Common Stock subject to the terms and conditions set forth in this
Article III.  The Holder may exercise such right by delivery to the Borrower of
a written notice of conversion not less than one (1) day prior to the date upon
which such conversion shall occur.  The date upon which such conversion shall
occur is (the “Conversion Date”).

 


3.2                                 CONVERSION LIMITATION.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO
CONVERT PURSUANT TO THE TERMS OF THIS NOTE AN AMOUNT THAT WOULD BE CONVERTIBLE
INTO THAT NUMBER OF CONVERSION SHARES WHICH WOULD EXCEED THE DIFFERENCE BETWEEN
THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY SUCH HOLDER OR
ISSUABLE UPON EXERCISE OF WARRANTS HELD BY SUCH HOLDER AND 4.99% OF THE
OUTSTANDING SHARES OF COMMON STOCK OF THE BORROWER.  FOR THE PURPOSES OF THE
IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND REGULATION 13D-3
THEREUNDER. THE HOLDER MAY VOID THE CONVERSION SHARE LIMITATION DESCRIBED IN
THIS SECTION 3.2 UPON 75 DAYS PRIOR NOTICE TO THE BORROWER OR WITHOUT ANY NOTICE
REQUIREMENT UPON AN EVENT OF DEFAULT.


 


3.3                                 MECHANICS OF HOLDER’S CONVERSION. (A) IN THE
EVENT THAT THE HOLDER ELECTS TO CONVERT THIS NOTE INTO COMMON STOCK, THE HOLDER
SHALL GIVE NOTICE OF SUCH ELECTION BY DELIVERING AN EXECUTED AND COMPLETED
NOTICE OF CONVERSION (“NOTICE OF CONVERSION”) TO THE BORROWER AND SUCH NOTICE OF
CONVERSION SHALL PROVIDE A BREAKDOWN IN REASONABLE DETAIL OF THE PRINCIPAL
AMOUNT, ACCRUED INTEREST AND FEES BEING CONVERTED.  ON EACH CONVERSION DATE (AS
HEREINAFTER DEFINED) AND IN ACCORDANCE WITH ITS NOTICE OF CONVERSION, THE HOLDER
SHALL MAKE THE APPROPRIATE REDUCTION TO THE PRINCIPAL AMOUNT, ACCRUED INTEREST
AND FEES AS ENTERED IN ITS RECORDS AND SHALL USE ITS BEST EFFORTS TO PROVIDE
WRITTEN NOTICE THEREOF TO THE BORROWER WITHIN TWO (2) BUSINESS DAYS AFTER THE
CONVERSION DATE.  EACH DATE ON WHICH A NOTICE OF CONVERSION IS DELIVERED OR
TELECOPIED TO THE BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF SHALL BE
DEEMED A CONVERSION DATE (THE “CONVERSION DATE”). A FORM OF NOTICE OF CONVERSION
TO BE EMPLOYED BY THE HOLDER IS ANNEXED HERETO AS EXHIBIT A.

 


(B) PURSUANT TO THE TERMS OF THE NOTICE OF CONVERSION, THE BORROWER WILL USE ITS
BEST EFFORTS TO ISSUE INSTRUCTIONS TO THE TRANSFER AGENT ACCOMPANIED BY AN
OPINION OF COUNSEL WITHIN ONE (1) BUSINESS

 

5

--------------------------------------------------------------------------------


 


DAY OF THE DATE OF THE DELIVERY TO BORROWER OF THE  NOTICE OF CONVERSION  AND
SHALL CAUSE THE TRANSFER AGENT TO TRANSMIT THE CERTIFICATES REPRESENTING THE
CONVERSION SHARES TO THE HOLDER BY CREDITING THE ACCOUNT OF THE HOLDER’S
DESIGNATED BROKER WITH THE DEPOSITORY TRUST CORPORATION (“DTC”) THROUGH ITS
DEPOSIT WITHDRAWAL AGENT COMMISSION (“DWAC”) SYSTEM WITHIN THREE (3) BUSINESS
DAYS AFTER RECEIPT BY THE BORROWER OF THE NOTICE OF CONVERSION (THE “DELIVERY
DATE”).  IN THE CASE OF THE EXERCISE OF THE CONVERSION RIGHTS SET FORTH HEREIN
THE CONVERSION PRIVILEGE SHALL BE DEEMED TO HAVE BEEN EXERCISED AND THE
CONVERSION SHARES ISSUABLE UPON SUCH CONVERSION SHALL BE DEEMED TO HAVE BEEN
ISSUED UPON THE DATE OF RECEIPT BY THE BORROWER OF THE NOTICE OF CONVERSION. 
THE HOLDER SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OF SUCH COMMON
STOCK, UNLESS THE HOLDER PROVIDES THE BORROWER WRITTEN INSTRUCTIONS TO THE
CONTRARY.

 

3.4                                 Conversion Mechanics.

 

(a)                                  The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing that
portion of the principal and interest and fees to be converted, if any, by the
then applicable Fixed Conversion Price.  In the event of any conversions of
outstanding principal amount under this Note in part pursuant to this
Article III, such conversions shall be deemed to constitute conversions of
outstanding principal amount applying to Monthly Amounts for the remaining
Repayment Dates in chronological order.  By way of example, if the original
principal amount of this Note is $2,000,000, the Holder converted $50,000.00 of
such original principal amount prior to the first Repayment Date and the Monthly
Amortization is $30,000.00, then (1) the principal amount of the Monthly Amount
due on the first Repayment Date would equal $0.00, (2) the principal amount of
the Monthly Amount due on the second Repayment Date would equal $10,000.00 and
(3) the principal amount of the Monthly Amount due on the third Repayment Date
would be $30,000.00.

 

(b)                                 The Fixed Conversion Price and number and
kind of shares or other securities to be issued upon conversion is subject to
adjustment from time to time upon the occurrence of certain events, as follows:

 

A.                                   Stock Splits, Combinations and Dividends. 
If the shares of Common Stock are subdivided or combined into a greater or
smaller number of shares of Common Stock, or if a dividend is paid on the Common
Stock in shares of Common Stock, the Fixed Conversion Price or the Conversion
Price, as the case may be, shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

 

B.                                     During the period the conversion right
exists, the Borrower will reserve from its authorized and unissued Common Stock
a sufficient number of shares to provide for the issuance of

 

6

--------------------------------------------------------------------------------


 

Common Stock upon the full conversion of this Note.  The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  The Borrower agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for shares of Common Stock upon the conversion
of this Note.

 

C.                                     SHARE ISSUANCES.  SUBJECT TO THE
PROVISIONS OF THIS SECTION 3.5, IF THE BORROWER SHALL AT ANY TIME 35 DAYS AFTER
THE CLOSING DATE AND PRIOR TO THE CONVERSION OR REPAYMENT IN FULL OF THE
PRINCIPAL AMOUNT ISSUE ANY SHARES OF COMMON STOCK TO A PERSON OTHER THAN THE
HOLDER (EXCEPT (I) PURSUANT TO SUBSECTIONS A OR B ABOVE; (II) PURSUANT TO
OPTIONS, WARRANTS, OR OTHER OBLIGATIONS TO ISSUE SHARES OUTSTANDING ON THE DATE
HEREOF AS DISCLOSED TO HOLDER IN WRITING; OR (III) PURSUANT TO OPTIONS THAT MAY
BE ISSUED UNDER ANY EMPLOYEE INCENTIVE STOCK OPTION AND/OR ANY QUALIFIED STOCK
OPTION PLAN ADOPTED BY THE BORROWER) FOR A CONSIDERATION PER SHARE (THE “OFFER
PRICE”) LESS THAN THE FIXED CONVERSION PRICE IN EFFECT AT THE TIME OF SUCH
ISSUANCE, THEN THE FIXED CONVERSION PRICE SHALL BE IMMEDIATELY RESET TO SUCH
LOWER OFFER PRICE. FOR PURPOSES HEREOF, THE ISSUANCE OF ANY SECURITY OF THE
BORROWER CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR COMMON STOCK SHALL
RESULT IN AN ADJUSTMENT TO THE FIXED CONVERSION PRICE AT THE TIME OF ISSUANCE OF
SUCH SECURITIES.

 

D.            Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.

 

3.5                                 Issuance of New Note.  Upon any partial
conversion of this Note, a new Note containing the same date and provisions of
this Note shall, at the request of the Holder, be issued by the Borrower to the
Holder for the principal balance of this Note and interest which shall not have
been converted or paid. The Borrower will pay no costs, fees or any other
consideration to the Holder for the production and issuance of a new Note.

 

ARTICLE IV

EVENTS OF DEFAULT

 

Upon the occurrence and continuance of an Event of Default beyond any applicable
grace period, the Holder may make all sums of principal, interest and other fees
then remaining unpaid hereon and all other amounts payable hereunder due and
payable within five (5) days after written notice from Holder to Borrower (each
occurrence being a “Default Notice Period”).  In the event of such an
acceleration, the amount due and owing to the Holder shall be 125% of the
outstanding principal amount of the Note (plus accrued and unpaid interest and
fees, if any).  If, with respect to any Event of Default other than a payment
default described in Section 4.1 below, within the Default Notice Period the
Borrower cures the Event of Default, the Event of Default will be deemed to no

 

7

--------------------------------------------------------------------------------


 

longer exist and any rights and remedies of  Holder pertaining to such Event of
Default will be of no further force or effect.

 

The occurrence of any of the following events is an “Event of Default”:

 

4.1                                 Failure to Pay Principal, Interest or other
Fees.  The Borrower fails to pay when due any installment of principal, interest
or other fees hereon in accordance herewith, or the Borrower fails to pay when
due any amount due under any other promissory note issued by Borrower and such
failure continues for a period of three (3) days after such payment is the due.

 

4.2                                 Breach of Covenant.  The Borrower breaches
any material covenant or other term or condition of this Note or the Purchase
Agreement in any material respect and such breach, if subject to cure, continues
for a period of thirty (30) days after the occurrence thereof, except where a
longer cure period has been provided.

 

4.3                                 Breach of Representations and Warranties. 
Any material representation or warranty of the Borrower made herein, in the
Purchase Agreement, or in any Related Document (as defined in the Purchase
Agreement) shall be materially false or misleading and shall not be cured for a
period of fifteen (15) days after the occurrence thereof.

 

4.4                                 Receiver or Trustee.  The Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

 

4.5                                 Judgments.  Any money judgment, writ or
similar final process shall be entered or filed against the Borrower or any of
its property or other assets for more than $250,000, and shall remain unvacated,
unbonded or unstayed for a period of ninety (90) days.

 

4.6                                 Bankruptcy.  Bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings or relief under
any bankruptcy law or any law for the relief of debtors shall be instituted by
or against the Borrower which is not vacated within ninety (90) days.

 

4.7                                 Stop Trade.  An SEC stop trade order or
Principal Market trading suspension of the Common Stock shall be in effect for 5
consecutive days or 5 days during a period of 10 consecutive days, excluding in
all cases a suspension of all trading on a Principal Market, provided that the
Borrower shall not have been able to cure such trading suspension within 30 days
of the notice thereof or list the Common Stock on another Principal Market
within 60 days of such notice.  The “Principal Market” for the Common Stock
shall include the NASD OTC Bulletin Board, NASDAQ SmallCap Market, NASDAQ
National Market System, American Stock Exchange, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock, or any securities exchange or other securities
market on which the Common Stock is then being listed or traded.

 

8

--------------------------------------------------------------------------------


 

4.8    Failure to Deliver Common Stock or Replacement Note.  The Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note, and Section 9 of the Purchase Agreement, if such failure
to timely deliver Common Stock shall not be cured within two (2) Business Days
after written notice.  If Borrower is required to issue  a replacement Note  to
Holder and Borrower shall  fail to deliver such  replacement Note within seven
(7) Business Days after receipt of a written request from the Purchaser to
replace the Note.

 

4.9  Default Under Related Agreements.  The occurrence and continuance of any
Event of Default as defined in the Related Agreements.

 

4.10                           Cross-Default.  An occurrence of a default under
any indebtedness or other obligations of the Borrower to each of  Frances L.
Simek and Joseph L. Simek (each an “Investor”), as more fully described in
separate  Notes dated March 22, 2004 issued by the Borrower in favor of each
Investor and in separate Security Agreements dated March 22, 2004 by and between
each Investor and the Borrower.

 

4.11                           Breach in Subordination Provisions.  Any of the
Borrower, Frances L. Simek or Joseph L. Simek breach any provisions in the
certain subordination agreement dated as of March 22, 2004 by and among the
Borrower, Ms. Simek, Mr. Simek and the Holder.

 

DEFAULT RELATED PROVISIONS

 

4.12                           Payment Grace Period.  The Borrower shall have a
three (3) business day grace period to pay any monetary amounts due under this
Note or the Purchase Agreement or any Related Document, after which grace period
a default interest rate of two percent (2%) per month  shall apply to the
monetary amounts due hereunder.

 

4.13                           Conversion Privileges.  The conversion privileges
set forth in Article III shall remain in full force and effect immediately from
the date hereof and until this Note is paid in full.

 

4.14                           Cumulative Remedies.  The remedies under this
Note shall be cumulative.

 

ARTICLE V

MISCELLANEOUS

 

5.1                                 Failure or Indulgence Not Waiver.  No
failure or delay on the part of the Holder hereof in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.  All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

5.2                                 Notices.  Any notice herein required or
permitted to be given shall be in writing and shall be deemed effectively
given:  (a) upon receipt of successful transmission by  facsimile, with

 

9

--------------------------------------------------------------------------------


 

original deposited with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt, (b) upon personal
delivery to the party notified, (c) one day after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Borrower shall be sent to Time America, Inc., 51 West Third Street,
Suite 310, Tempe, Arizona 85281, Attention: Craig J. Smith, Chief Financial
Officer, Facsimile: (480) 967-5444, with a copy to Gregory R. Hall, Esq,
Facsimile: (602) 253-8129, and to the Holder at the address provided in the
Purchase Agreement for such Holder, with a copy to John E. Tucker, Esq., 825
Third Avenue, 14th Floor, New York, New York 10022, facsimile number (212)
541-4434, or at such other address as the Borrower or the Holder may designate
by ten days advance written notice to the other parties hereto.  A Notice of
Conversion shall be deemed given when made to the Borrower pursuant to the
Purchase Agreement.

 

5.3                                 Amendment Provision.  The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented, and any successor instrument issued pursuant to
Section 3.5 hereof, as it may be amended or supplemented.

 

5.4                                 Assignability.  This Note shall be binding
upon the Borrower and its successors and assigns, and shall inure to the benefit
of the Holder and its successors and assigns, and may be assigned by the Holder
in accordance with the requirements of the Purchase Agreement.

 

5.5                                 Governing Law.  This Note shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to principles of conflicts of laws.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  Both parties and the individual signing this
Note on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.

 

5.6                                 Maximum Payments.  Nothing contained herein
shall be deemed to establish or require the payment of a rate of interest or
other charges in excess of the maximum permitted by applicable law.  In the
event that the rate of interest required to be paid or other charges hereunder
exceed the maximum permitted by such law, any payments in excess of such maximum
shall be

 

10

--------------------------------------------------------------------------------


 

credited against amounts owed by the Borrower to the Holder and thus refunded to
the Borrower.

 

5.7                                 Security Interest.  The holder of this Note
has been granted a security interest in certain assets of the Borrower more
fully described in a Security Agreement dated as of  March 22, 2004.

 

5.8                                 Construction.  Each party acknowledges that
its legal counsel participated in the preparation of this Note and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Note to favor any party against the other.

 

5.9                                 Cost of Collection.  If default is made in
the payment of this Note, the Borrower shall pay to Holder reasonable costs of
collection, including reasonable attorney’s fees.

 

 

[Balance of page intentionally left blank; signature page follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  Borrower has caused this Convertible Term Note to be signed
in its name effective as of this 22nd of March, 2004.

 

 

TIME AMERICA, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert all or part of the Note into
Common Stock

 

[Name and Address of Holder]

 

 

The Undersigned hereby elects to convert  $            of the principal due on
[specify applicable Repayment Date] under the Convertible Term Note issued by
TIME AMERICA, INC. dated March      , 2004 by delivery of Shares of Common Stock
of TIME AMERICA, INC. on and subject to the conditions set forth in Article III
of such Note.

 

 

1.

Date of Conversion

 

 

 

2.

Shares To Be Delivered:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONVERSION ELECTION NOTICE

 

(To be executed by the Holder in order to convert  all or part of a Monthly
Amount into Common Stock)

 

[Name and Address of Holder]

 

Holder  hereby elects to convert  $             of the Monthly Amount due on
[specify applicable Repayment Date] under the Convertible Term Note issued by
TIME AMERICA, INC. dated March     , 2004 by delivery of Shares of Common Stock
of TIME AMERICA, INC. on and subject to the conditions set forth in Article III
of such Note.

 

 

1.

 

Fixed Conversion Price:

$

 

 

 

 

 

2.

 

Amount to be paid:

$

 

 

 

 

 

3.

 

Shares To Be Delivered (2 divided by 1):

 

 

 

 

 

4.

 

Cash payment to be made by Borrower :

$

 

 

 

 

Date:

 

 

LAURUS  MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

14

--------------------------------------------------------------------------------